Case:18-06385-ESL7 Doc#:7 Filed:11/26/18 Entered:11/26/18 16:00:20                    Desc: Main
                          Document Page 1 of 2


          102363
          xxxx5164

                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF PUERTO RICO

IN THE MATTER OF:                                             CASE NO:                 18-06385-ESL

MICHAEL ALEXANDER GONZALEZ MALDONADO                          CHAPTER:                 7
ANGELICA CANALES VAZQUEZ

Debtors

                                          NOTICE OF APPEARANCE

          TO THIS HONORABLE COURT:

             COMES NOW Banco Popular de Puerto Rico, (“BPPR”) through the undersigned counsel,

          and very respectfully states and requests:

             1. BPPR, a creditor in the above captioned case, has appointed MARTINEZ & TORRES LAW

          OFFICES, P.S.C. (“M&T”), to represent it in all proceedings pending before this Honorable Court

          relative to the instant case.

             2. Consequently, BPPR, hereby requests that all notices required to be issued in this case

          pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure and a copy of all

          documents which may be filed, including a copy of the plan, amendments to plans and

          motions filed herein by any party be served on BPPR through the undersigned counsel.

             WHEREFORE, it is respectfully requested that the master address list be amended to include

          the undersigned counsel and that pursuant to Rule 2002 of the Federal Rules of Bankruptcy

          Procedure, all notices, and documents filed in the instant case be served upon the undersigned

          counsel.
Case:18-06385-ESL7 Doc#:7 Filed:11/26/18 Entered:11/26/18 16:00:20                  Desc: Main
                          Document Page 2 of 2


      Case No. 18-06385-ESL
      Notice of Appearance


          I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk of the

      Court using the CM/ECF system which will send notification of such filing to all participants of

      the CM/ECF system, to the Chapter 7 Trustee, Noreen Wiscovitch Rentas, Esq., and to Debtor’s

      counsel, Roberto Figueroa Carrasquillo, Esq.

           In San Juan Puerto Rico, this 26th day of November, 2018.


                                 MARTINEZ & TORRES LAW OFFICES, P.S.C.
                                 P.O. Box 192938 San Juan, PR 00919-2938
                                  Tel. (787) 767-8244 / Fax (787) 767-1183

                                       /s/ Patricia I. Varela Harrison
                                        By: Patricia I. Varela Harrison
                                             USDC –PR: 224802
                                      pvarela@martineztorreslaw.com




                                                      2
